Citation Nr: 1038329	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of memory, to 
include as being due to an undiagnosed illness.

2.  Entitlement to service connection for a left ankle sprain and 
left calcaneal spur, to include as being a bone condition as due 
to an undiagnosed illness.

3.  Entitlement to service connection for left shoulder 
impingement syndrome, to include as being a bone condition as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from July 1968 to December 1978, 
from January 1981 to January 1984, and from November 1990 to 
August 1991.  He had service in the Middle East during Operation 
Desert Shield/Storm.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues addressed 
in this decision.

2.  The appellant did serve in the Persian Gulf War theatre-of-
operations.

3.  Competent medical evidence showing the existence of a current 
disability classified as loss of memory has not been presented.

4.  Medical evidence etiologically linking the appellant's left 
ankle disability and left shoulder disorder with his military 
service or any incident therein or to a service-connected 
disorder has not been presented.

5.  Competent medical evidence showing the existence of a current 
disability classified as a bone condition as due to an 
undiagnosed illness has not been presented.

CONCLUSIONS OF LAW

1.  Memory loss was not incurred or aggravated during the 
appellant's active service on a direct basis or as the result of 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103 and 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2009).

2.  A left ankle sprain and left calcaneal spur was not incurred 
or aggravated during the appellant's active service on a direct 
basis or as the result of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1131, 5103 and 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2009).

3.  Left shoulder impingement syndrome was not incurred or 
aggravated during the appellant's active service on a direct 
basis or the result of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1131, 5103 and 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the appellant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of letters sent to the 
appellant from the agency of original jurisdiction (AOJ).  
Additional information was provided to the appellant via the 
Statement of the Case (SOC) and the Supplemental Statement of the 
Case (SSOC) that have been issued since 2004.  Moreover, a 
specific Dingess-type letter was sent to the appellant by the RO 
in 2006.  These pieces of correspondence informed the appellant 
of what evidence was required to prevail on his claim for service 
connection, and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The information 
provided also notified the appellant that that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded, in compliance with 
Dingess.

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the appellant is 
still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333- 34), and also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The US Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the United States Supreme Court has reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court, in essence, held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If any notice deficiency is present in this case, the Board finds 
that: (1) based on the communications sent to the claimant over 
the course of this appeal, the claimant clearly has actual 
knowledge of the evidence the claimant is required to submit in 
this case; and (2) based on the claimant's contentions as well as 
the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.

VA has informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of the 
VCAA, which spelled out the requirements of the VCAA and what the 
VA would do to assist the appellant.  The VA informed the 
appellant that it would request records and other evidence, but 
that it was the appellant's responsibility to ensure that the VA 
received the records.  The appellant was told that he should 
inform the VA of any additional records or evidence necessary for 
his claim.  The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the appellant's available medical 
treatment records and those other records that the VA was made 
aware thereof. 

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and VA has obtained all relevant evidence.  Moreover, the 
claimant has demonstrated an understanding of the evidence 
required to substantiate the claim.  In sum, the claimant was 
provided the information necessary such that any defective 
predecisional notice error was rendered non-prejudicial in terms 
of the essential fairness of the adjudication.  Thus, the Board 
finds that although there may be a VCAA deficiency, the evidence 
of record is sufficient to rebut this presumption of prejudice as 
the record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication process 
in this case was preserved.

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009).  The record indicates that the appellant has undergone a 
number of examinations and the results from those exams have been 
included in the claims folder for review.  The examinations 
involved a review of the claims file, a thorough examination of 
the appellant, and an opinion that was supported by sufficient 
rationale.  Therefore, the Board finds that the examinations are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the duty 
to obtain the requisite medical information necessary to make a 
decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help his 
obtain evidence but that it was up to the appellant to inform the 
VA of that evidence.  During the course of this appeal, the 
appellant has proffered documents and statements in support of 
his claim.  It seems clear that the VA has given the appellant 
every opportunity to express his opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

The VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought.  In this instance, the VA obtained the 
appellant's available medical treatment records, including those 
from the Puerto Rican Army National Guard, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the claims 
folder, available for review.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and since VA has obtained all relevant evidence.  The 
claimant demonstrated an understanding of the evidence required 
to substantiate the claim for service connection.  The claimant 
discussed the pertinent criteria and submitted supporting 
evidence and he has indicated that there was no further evidence 
to submit.  The criteria were discussed in the SOC and the SSOC, 
and the claimant was told why his claim could not be granted 
pursuant to the requisite criteria.

In sum, the claimant was provided the information necessary such 
that any defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may have 
been a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that this 
error was not prejudicial to the claimant and the essential 
fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As such, the appellant's procedural rights 
have not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The appellant has come before the VA claiming that he now suffers 
from memory loss, a left ankle disability, and left shoulder 
impingement syndrome and that these conditions have been caused 
by an undiagnosed illness.  Alternatively, he claims, with 
respect to the ankle and shoulder disabilities, that he has a 
bone condition that is due to an undiagnosed illness.  Moreover, 
he contends that he has suffered from the claimed disabilities, 
that these conditions began while he was on active duty, they 
have continued to the present time, and as such, service 
connection should be granted.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2009), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the service member's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  The Court has held that 
when aggravation of a service member's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-connected.  
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  The Court has also 
held that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

For VA purposes, the term "Persian Gulf veteran" means an 
appellant who served on active military, naval, or air service in 
the Southwest Asia theatre of operations during Operation Desert 
Shield/Storm.  The theatre of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 U.S.C.A. § 1117(d), 
(f) (West 2002); 38 C.F.R. § 3.317(d) (2009).

For appellants who served in the Southwest Asia theatre of 
operations during the Persian Gulf War, service connection may 
also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed illness) or 
for a medically unexplained multisymptom illness (e.g., chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).  
Objective indications of chronic disability resulting from 
undiagnosed illness must be manifest to a degree of 10 percent 
either during active military service in Southwest Asia or no 
later than December 31, 2011.  38 C.F.R. § 3.317(a) (2009).

For the purposes of § 3.317(a)(1) (2008), "signs" or 
"symptoms" which may be manifestations of an undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs 
or symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual 
disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) (2009).

Compensation shall not be paid if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
appellant's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or if there is affirmative evidence 
that the illness is the result of the appellant's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2009).

To summarize, then, there are alternative means by which service 
connection might be established:

(1)  objective indications of chronic 
disability resulting from illness that 
cannot be attributed to a known diagnosis 
or that is attributable to a chronic multi-
symptom illness;

(2)  competent evidence of direct 
incurrence or aggravation of a diagnosed 
illness or injury in service, with chronic 
residuals; or

(3)  competent medical evidence linking a 
current diagnosed disability with disease 
or injury shown in service.

In the present case, the appellant served in Southwest Asia from 
February 14, 1991, to July 10, 1991.  Thus, as the appellant was 
in the Southwest Asia theatre of operations during the Persian 
Gulf War, the appellant is considered to be a "Persian Gulf War 
veteran".

The appellant has claimed that since he was released from active 
duty in 1991, he has suffered from a left ankle disability, 
memory loss, and a left shoulder disorder.  He believes that 
these conditions are indicative of an undiagnosed illness.  

In conjunction with his claim for benefits, the appellant 
underwent a VA psychiatric examination and an examination of the 
joints in 2004.  Before the examiners examined the appellant, 
they reviewed the appellant's medical records and claims folder.  
With respect to the appellant's claim involving memory loss, 
after examining and questioning the appellant, the examiner 
concluded that the appellant was not suffering from memory loss 
or a psychiatric disorder.  In other words, the examiner 
concluded that the appellant was not suffering from a disability, 
disorder, or disease that could be classified as memory loss to 
include as being due to an undiagnosed illness.  

As reported, the appellant also underwent a VA Joints 
Examination.  The examiner diagnosed the appellant as having a 
disability of the left ankle and shoulder.  However, during the 
interview portion of the examination, the appellant informed the 
examiner that he had fallen in his home and injured his ankle and 
shoulder.  The examiner further indicated that while the 
appellant was then suffering from disabilities affecting the left 
ankle and left shoulder, neither disability began in or was 
caused by or the result of the appellant's military service or 
any training therein.  

Contained in the claims folder are the appellant's active duty 
medical treatment records and his medical treatment records from 
the Puerto Rican Army National Guard.  A review of these records 
fails to demonstrate that the appellant was treated for or 
experienced symptoms involving memory loss, the left ankle, or 
the left shoulder while he was on active duty or performing 
active duty for training in the National Guard.  Also of record 
are the appellant's VA and private medical records.  While the 
private medical records show treatment for a left ankle 
disability and the VA medical records show treatment/complaints 
involving both the ankle and shoulder, none of the records 
etiologically link the current disabilities with the appellant's 
military service.  Moreover, neither the private records nor the 
VA reports contain complaints involving memory loss.  There are 
no medical reports that diagnose the appellant with a disability 
due to an undiagnosed illness.

The only other evidence of record concerning the appellant's 
claimed disabilities comes from the appellant himself.  In 
determining whether evidence submitted by the appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements 
that he has proffered during the course of this appeal have not 
been contradictory.  However, they also have not been specific 
nor have they explained in detail how the appellant developed the 
various disorders.  In other words, they have been nonspecific 
and vague.  The Board therefore finds that the statements 
themselves, while credible, are not probative and they do not add 
weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. 
App. 145 155-156 (1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has further clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 
Information in the service medical treatment records and the 
post-service medical records does not support the appellant's 
contentions that he now suffers from memory loss, a left ankle 
disability, and a left shoulder disorder that are related to his 
military service.  The Board finds that the appellant's lay 
statements concerning these purported disorders are not 
consistent with service and they are not competent to show in-
service occurrence because the disabilities themselves are not 
capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009) (rejecting view lay person is not competent 
to provide testimony regarding nexus); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical 
evidence is not always required to establish the elements of in-
service incurrence and nexus); Gutierrez v. Principi, 19 Vet. 
App. 1, at 8-9 (2004) (lay persons are competent to report 
objective signs of illness in Persian Gulf War illness cases).  
Moreover, when the appellant was examined by the VA in September 
and December 2004, the examiners indicated that the appellant was 
not suffering from a disability that could be classified as 
memory loss (i.e., he was not suffering from any memory loss 
period) and his other disabilities (left ankle and shoulder) were 
caused by a fall that occurred in the appellant's own home many 
years after the appellant was discharged from active duty.  

Nevertheless, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from an actual 
disability that produces memory loss and that he has disabilities 
of the left ankle and shoulder that may have been caused by his 
military service or his service in the Persian Gulf theatre of 
operations.  The Board also believes that the appellant is 
sincere in expressing his opinion with respect to the etiology of 
the purported disorders.  However, the matter at hand involves 
complex medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more than 
simple medical observations.  He is not competent to provide 
complex medical opinions regarding the nature of his purported 
conditions.  See Barr.  Thus, the lay assertions are not 
competent or sufficient.

Although a specific diagnosis of a known clinical entity is not 
required to establish benefits under the specific law and 
regulations regarding those who served in Southwest Asia during 
the Gulf War, the evidence must nevertheless reflect the current 
presence of some impairment or chronic disability.  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability or some impairment.  See 38 U.S.C.A. § 1110 (West 
2002).

With regard to whether the appellant has an undiagnosed illness, 
the most recent VA medical examinations did not produce a 
diagnosis of an undiagnosed illness.  It was noted that the 
appellant may suffer from a disability of the left ankle and left 
shoulder, but those symptoms were not attributed to an 
undiagnosed illness.  Instead, the examiner provided an actual 
diagnoses of both disabilities and then attributed both disorders 
to a post-service (and unrelated to service) in-home injury.  
With respect to the appellant's purported memory loss, the 
examiner categorically and without hesitation concluded that the 
appellant was not suffering from memory loss.  Both examiners, 
along with others who have examined the appellant in the past and 
who have provided treatment for the appellant's various maladies, 
did not diagnose the appellant as suffering from a medically 
unexplained chronic multi-symptom illnesses or an illness 
designated as qualifying by the Secretary under 38 C.F.R. § 3.317 
(2009).  Moreover, with respect to the diagnosed disabilities of 
the ankle and shoulder, the examiner specifically stated that the 
conditions were not related to any in-service disease or injury 
or to his service in general or due to an undiagnosed illness.

For those reasons, the Board finds that the record supports a 
conclusion that the appellant has no qualifying illness as 
required by 38 C.F.R. § 3.317 (2009) and thus any benefit 
provided by section 3.317 is inapplicable to the appellant's 
claim.  

Regarding whether service connection be granted on a direct 
basis, the Board ntoes that under 38 C.F.R. § 4.1 (2009), the 
term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes 
that with respect to the claim involving memory loss, there is 
the absence of an actual disorder or disability.  In the absence 
of proof of a present disability for which benefits may be 
granted, there can be no valid claim for service connection.  As 
such, the Board concludes that the claim of entitlement to 
service connection for memory loss must be denied.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  The Court has further held that in a case 
where the law is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In the appellant's claim involving the left ankle and left 
shoulder, no complaints or symptoms of conditions affecting the 
left ankle and shoulder were noted in service.  Nor does 
competent and probative medical evidence relate either 
disability, first shown many years after service, with the 
appellant's military service or any incident therein.  Therefore, 
after reviewing the appellant's claims folder, the Board finds 
that the record is without sufficient competent evidence 
supportive of a finding that the purported disabilities in 
question became manifest or otherwise originated during his 
active duty service.  Moreover, the record does not show the 
purported disorders are etiologically related to his military 
service, or any incident therein, or to a service-connected 
disability.  

For the above reasons, the Board concludes that the preponderance 
of the evidence is against the appellant's claims for service 
connection for memory loss, a disability of the left ankle, and a 
disorder of the left shoulder.  Therefore, the benefit of the 
doubt rule is not for application.  Thus, the appellant's claims 
for entitlement to service connection are denied.


ORDER

1.  Entitlement to service connection for loss of memory, to 
include as being due to an undiagnosed illness, is denied.

2.  Entitlement to service connection for a left ankle sprain and 
left calcaneal spur, to include as being a bone condition as due 
to an undiagnosed illness, is denied.

3.  Entitlement to service connection for left shoulder 
impingement syndrome, to include as being a bone condition as due 
to an undiagnosed illness, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


